Citation Nr: 0503743	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation greater than 40 
percent for degenerative disc disease of the lumbosacral 
spine with bilateral lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that, in pertinent part, denied an 
increased rating for the veteran's service-connected lumbar 
spine disability.  The veteran filed a notice of disagreement 
in July 2003.  The RO issued a statement of the case in 
December 2003 and received the veteran's substantive appeal 
in February 2004.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in May 2004; a copy 
of the transcript of the proceeding is associated with the 
claims file.  

A review of the veteran's claims file reveals that in 
November 2002, the veteran filed a claim for service 
connection for arthritis, claimed as secondary to his 
service-connected degenerative disc disease of the 
lumbosacral spine.  The veteran did not specify what joint or 
joints suffered from arthritis, nor did he provide any 
additional clarification with respect to the claim.  
Nevertheless, it does not appear that the RO has adjudicated 
this claim.  Accordingly, the issue is referred to the RO for 
further development.  


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine is manifested by severe limitation of motion, bulging 
of the annulas at L4-5 and disc space narrowing at L5-S1, but 
without evidence of ankylosis, bony fixation of the spine, or 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within the previous 12 month period.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine with 
bilateral lumbar radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(2002), Diagnostic Code 5237-5243 (2003) (formerly Diagnostic 
Code 5292).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected degenerative disc 
disease of the lumbar spine in November 2002.  
In a December 2002 letter pursuant to the VCAA, the RO 
advised the appellant to submit evidence showing persistent 
or recurrent symptoms of his disability.  He was advised to 
identify the names of persons who had records pertinent to 
the claim.  He was advised that the RO would obtain any VA 
records or other identified medical treatment records.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  In 
June 2003 and August 2003 letters, pursuant to the VCAA, the 
RO advised the veteran what evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in December 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system and private medical treatment 
from Lister Health Care in Haleyville, Alabama.  The RO has 
obtained the veteran's VA outpatient treatment records.  The 
RO requested records from Lister Health Care in December 2002 
and again in March 2003.  In a March 2003 letter, the RO 
advised the veteran that it had not received the records from 
Lister Health Care and advised the veteran to attempt to 
obtain the records.  Thereafter, in March 2003, the RO 
received an October 2002 x-ray examination report from R. R, 
M.D.  The veteran was afforded a VA examination in June 2003.  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in May 2004.  Following the 
hearing, the record was kept open for 60 days to allow the 
veteran an additional opportunity to submit evidence in 
support of his claim.  In July 2004, he submitted additional 
records.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Background

By way of an August 2000 rating decision, service connection 
was granted for degenerative disc disease of the lumbar spine 
with bilateral lumbar radiculopathy.  A 40 percent disability 
evaluation was assigned.  

In November 2002, the veteran claimed that his lumbar spine 
was more severe than reflected by the 40 percent disability 
evaluation.  

An October 2002 private x-ray examination noted normal disc 
space from T12 to L4.  There was bulging of the annulas at 
L4-5 and disc space narrowing at L5-S1.  There was also mild 
facet joint arthritis.  The diagnosis was degenerative and 
arthritic changes of the spine, with a small right lateral 
and paracentral disc protrusion.  

VA outpatient treatment records for the period from June 2002 
to January 2004 are associated with the claims folder.  For 
the period from June 2002 to December 2002, they do not show 
treatment a low back disability.  In January 2003, the 
veteran attended a chronic pain orientation clinic due to 
complaints of lumbar pain and recurrent pancreatitis.  He 
complained of belly and low back pain.  

He was afforded a VA examination in May 2003.  Therein, he 
complained of pain and weakness in the back.  He denied any 
stiffness, fatigability or lack of endurance.  He took 
Oxycodone for pain management.  He had flare-ups with rainy 
or cloudy weather.  Flare-ups resulted in an estimated 10 
percent additional impairment.  The veteran wore a back brace 
all of the time.  He had not worked since 1985 and was on 
Social Security Disability due to a knee injury.  

Upon physical examination, the veteran was able to flex his 
lumbar spine to 38 degrees.  He could flex 18 degrees to the 
right to and 9 degrees to the left.  He performed backward 
extension to 10 degrees.  Measurements reflected the degree 
of motion where pain began.  There was objective evidence of 
painful motion, spasm, weakness and tenderness.  The veteran 
had an unsure gait but was able to get in and out of a chair 
fairly well.  Upon neurological examination, his deep tendon 
reflexes were 2+, active, and equal.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with loss 
of function due to pain.  

A VA x-ray examination in June 2003 noted normal alignment of 
the lumbar spine.  There were mild discogenic degenerative 
changes present at L4-5 and L5-S1.  The sacroiliac joints 
were normal in appearance.  

During an October 2003 pain clinic, the veteran reported that 
his back pain was 6 out 10.  The pain was described as an 
"aching" pain and was noted to be continuous.  He reported 
that prescribed narcotics provided some relief.  The examiner 
noted that the back pain had a mild effect on hygiene and 
house chores and moderate effect on walking, sleeping, 
hobbies, riding in a car, and driving.  

Finally, during the May 2004 hearing, the veteran stated that 
he was bothered by daily back pain.  He stated that he was 
unable to sit for more than 10 or 15 minutes without pain.  
When the weather was cold or cloudy, the back was stiff.  He 
stated that pain medication did not provide relief for his 
low back disability.  

In July 2004, the veteran submitted a treatment record 
following his visit for a neurosurgical consultation.  The 
report pertains however, to treatment of a cervical spine 
condition and does not reference the veteran's lumbar spine 
disability.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on the lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
May factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's service-connected lumbar spine disability is 
rated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 pertaining to degenerative arthritis of 
the spine.  During the pendency of the appeal VA revised the 
criteria used to determine the severity of lumbosacral spine 
disabilities.  And where, as here, the governing law or 
regulation changes after a claim has been filed, but before 
administrative or judicial review has been completed, the 
version most favorable to the claimant generally applies.  
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  However, the 
revised regulations cannot be applied prior to their 
effective date, unless they specifically contain such a 
provision.  VAOPGCREC 3-2000 (Apr. 10, 2000).  See also, 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.  The RO 
already has considered the severity of the veteran's low back 
disability under both the former and revised criteria, so he 
is not prejudiced by the Board doing the same without first 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board notes that a 40 percent disability evaluation has 
been in effect since October 18, 1998, the effective date for 
the grant of service connection.  Pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, a 40 percent evaluation was 
warranted for a severe limitation of motion of the 
lumbosacral strain.  The 40 percent evaluation is the highest 
evaluation under Diagnostic Code 5292.  

A higher rating is possible under other comparable Diagnostic 
Codes in cases in which there is unfavorable ankylosis of the 
lumbar spine (Diagnostic Code 5289), complete bony fixation 
of the spine at a favorable or unfavorable angle (Diagnostic 
Code 5286), residuals of vertebra fracture with or without 
cord involvement (5285) or with intervertebral disc syndrome 
resulting in incapacitating episodes having a total duration 
of at least six weeks during the past 12 months or by 
potentially, by combining separate evaluations for chronic 
orthopedic and neurologic manifestations (5293).   

For purposes of evaluations under Diagnostic Code 5293 (now 
renumbered 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 1.  

Additionally, it is also important to note that VA very 
recently revised the criteria used to determine the severity 
of spinal disorders other than intervertebral disc syndrome.  
The changes, which include renumbering of diagnostic codes 
for rating all spinal disorders, took effect September 26, 
2003.  Pursuant to revised criteria, unfavorable ankylosis 
of the entire spine warrants a 100 percent evaluation, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation, unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  

Again, within the guidelines discussed above concerning 
retroactive application of revised rating criteria, the RO 
has considered the veteran's low back disability under both 
the former and revised criteria, so he is not prejudiced by 
the Board doing the same.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The analysis that follows discusses all 
pertinent diagnostic codes.  

In this case, the veteran's lumbar spine disability is 
manifested by subjective complaints of daily pain requiring 
prescription pain-killers.  The veteran wears a back brace to 
cope with the disability and cannot sit for long periods of 
time without pain setting it.  Objectively, the disability is 
shown to result in severely limited motion, with forward 
flexion at the most recent VA examination measured to 38 
degrees.  There is x-ray evidence of degenerative changes.  
There is no competent evidence however, to suggest that the 
low back results in ankylosis, bony fixation of the spine, 
residuals of vertebra fracture or incapacitating episodes, as 
prescribed by a physician, having a total duration of at 
least six weeks during the past 12 months.  Additionally, the 
objective evidence does not show neurologic involvement of 
the lumbar spine.  Although, the RO has characterized the 
lumbar spine disability as involving bilateral lumbar 
radiculopathy, during the June 2003 VA examination, there 
were no neurologic symptoms of findings noted.  Based on the 
foregoing, the Board finds that the criteria for an 
evaluation greater than 40 percent, under either the former 
or revised rating criteria, are not met.  

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The veteran's low back disability does result in 
pain.  The condition also results in flare-up during rainy 
weather.  The evidence does not show that the low back 
results in weakened movement, incoordination, or excess 
movement of the joint.  However, even after consideration of 
the functional loss caused by the disability, the condition 
does not nearly approximate the criteria for a 50 percent or 
higher evaluation and thus does not warrant a rating in 
excess than the current 40 percent evaluation under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disability has necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96  (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease with bilateral lumbar radiculopathy is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


